                 Case 19-14839-AJC        Doc 69    Filed 07/26/19      Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov
  IN RE:                                          CASE NO.: 19-14839-AJC

  GOOD SHEPHERD CHURCH, INC.                             Chapter 7

             Debtor./

                         TRUSTEE'S MOTION TO DISMISS CASE
                         WITH A TWO-YEAR PREJUDICE PERIOD

        Ross Hartog, as Trustee for the estate of Good Shepherd Church, Inc. (the "Debtor"), by

and through the undersigned counsel, moves for the entry of an order dismissing this case. In

support of this motion (the “Motion”), the Trustee states as follows:

        1.       On April 15, 2019 (the “Petition Date”), the Debtor filed a “skeleton” petition –

without schedules or a statement of financial affairs - under chapter 7 of the Bankruptcy Code.

        2.       The Debtor is not represented by an attorney.

        3.       As of the filing of this Motion, the Debtor still has not filed its Schedules or

Statement of Financial Affairs.

        4.       Pursuant to Florida Division of Corporations, the Debtor was formed on August 30,

2018.

        5.       On November 6, 2018, a little over three months after the Debtor was formed, New

Beginnings of South Florida, Inc. (“New Beginnings”) transferred (the “Transfer”) seventeen

parcels of real property (the “Real Properties”) to the Debtor by quit claim deed recorded in Miami-

Dade County Official Records Book 31209, Pages 3188-3192.
                 Case 19-14839-AJC              Doc 69       Filed 07/26/19        Page 2 of 4



         6.      As was thoroughly discussed in previous hearings, New Beginnings filed four

separate bankruptcy cases, which appeared to be attempts by New Beginnings to avoid foreclosure

of the Real Properties. 1

         7.      The Trustee suspects that the Transfer and the instant case was a continued effort

to avoid foreclosure.

         8.      However, obtaining the information to determine whether the Transfer was part of

a greater scheme to avoid foreclosure has proved difficult given the Debtor’s lack of cooperation

and failure to file schedules or a statement of financial affairs.

         9.      It has only been in the past week that the Trustee and his counsel were able to have

meaningful discussions with principals of the Debtor.

         10.     Notwithstanding this fact, the Trustee believed and continues to believe that the

Debtor is a “mere-continuation” of New Beginnings.

         11.     And it was on this basis that the Trustee and certain creditors requested that the case

not be immediately dismissed.

         12.     Accordingly, the Trustee worked to administer certain of the Real Properties.

         13.     Unfortunately, no unsecured creditors filed claims and it is not appropriate for a

trustee to administer assets solely for the benefit of secured creditors.

         14.     In light of the foregoing, the Trustee seeks an order dismissing this bankruptcy case

and that the dismissal be "with prejudice" to the filing of any bankruptcy case in any federal

bankruptcy court in the United States of America by the Debtor for two years from entry of this

order.



1
 On January 4, 2019, New Beginnings filed pro se, a skeleton petition for relief under Chapter 11, case no. 19-
10138-LMI (the “Fourth Bankruptcy”). After an evidentiary hearing on an Order to Show Cause, Judge Isicoff
dismissed the Forth Bankruptcy with prejudice for three years. See ECF No. 38, Case no. 19-10138-LMI.
                 Case 19-14839-AJC        Doc 69    Filed 07/26/19     Page 3 of 4



          WHEREFORE, the Trustee respectfully requests that this Court enter an order (a) granting

the Motion, (b) dismissing this bankruptcy case, (c) declaring that the Debtor may not file another

bankruptcy case in any federal bankruptcy court in the United States of America for two years

from entry of this order; and (d) granting such other and further relief as the Court deems just and

proper.

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

counsel of record or pro se parties identified on the attached Service List via the Court’s CM/ECF

notification to those parties who are registered CM/ECF participants and/or U.S. Mail on July 26,

2019.

Dated: July 26, 2019                   MARKOWITZ, RINGEL, TRUSTY & HARTOG, P.A.
                                       Counsel for the Trustee
                                       9130 South Dadeland Boulevard
                                       Two Datran Center, Suite 1225
                                       Miami, Florida 33156-7849
                                       Telephone: (305) 670-5000

                                       By:/s/ John H. lee
                                               John H. Lee
                                               Fla. Bar No.: 91795
                                               jlee@mrthlaw.com
              Case 19-14839-AJC      Doc 69    Filed 07/26/19    Page 4 of 4



                             In re: Good Shepherd Church, Inc.
                                   Case No. 19-14839-AJC
                                        Service List

19-14839-AJC Notice will be electronically mailed to:

Ross R Hartog
rhartog@mrthlaw.com, FL81@ecfcbis.com; rhartog@ecf.epiqsystems.com;
rrh@trustesolutions.net;rhartog@ecf.courtdrive.com

John H Lee on behalf of Trustee Ross R Hartog
jlee@mrthlaw.com, ecfnotices@mrthlaw.com, mrthbkc@gmail.com, jgarey@mrthlaw.com,
ycandia@mrthlaw.com, gruiz@mrthlaw.com;
markowitzjr73991@notify.bestcase.com,jlee@ecf.courtdrive.com

Gary M Murphree on behalf of Creditor City First Mortgage Corp.
gmm@amlaw-miami.com, babreu@amlaw-miami.com;mramirez@amlaw-
miami.com;amlaw.bestcase@gmail.com;abreubr75008@notify.bestcase.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

John L Penson on behalf of Creditor ARCPE 2 LLC
pensonservice@gmail.com, pensonservice@gmail.com,Barbara@pensonlaw.org

19-14839-AJC Notice will be mailed to:

Good Shepherd Church, Inc
14500 NE 6th Ave
North Miami, FL 33161

Good Shepherd Church, Inc
14500 NE 6th Ave, Unit B
North Miami, FL 33161

Miami Dade County Tax Collector (windley)
200 NW 2nd Avenue, Suite 430
Miami, FL 33128

Barry Mukamal
1000 South Federal Highway
Suite 200
Ft. Lauderdale, FL 33316
